DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 5/8/2020.

The application has been amended as follows: 

In claim 1:
	1. An apparatus, comprising: a haptic feedback interface that comprises a plurality of haptic elements; processing circuitry configured to detect a plurality of different motion associated with a plurality of objects in a first scene of a video, wherein the plurality of different motion are detected based on a look-ahead buffer of the video; a haptic feedback controller configured to determine a haptic feedback for the first scene of the video based on the look-ahead buffer of the video and the plurality of different motion associated with the plurality of , and the haptic feedback generator is further configured to generate at least a haptically-augmented feature on the haptic feedback interface based on a selection of the augmented gaming mode, wherein the at least one movable haptic cue is generated based on a haptically-augmented reproduction of the second scene of the video and a selection of a mode from a plurality of modes of the apparatus.

In claim 10:
10. The apparatus according to claim 3, 

In claim 16:
16. A method, comprising: in an haptic feedback device that comprises at least a processing circuitry, a haptic feedback controller, a haptic feedback generator, and a haptic feedback interface that includes a plurality of haptic elements: detecting, by the processing circuitry, a plurality of different motion associated with a plurality of objects in an first scene of a video, wherein the plurality of different motion are detected based on a look-ahead buffer of the video; determining, by the haptic feedback controller, a haptic feedback for the first scene of the video based on the look-ahead buffer of the video and the plurality of different motion associated with , and further generating, by the haptic feedback generator, at least a haptically-augmented feature on the haptic feedback interface based on a selection of the augmented gaming mode, wherein the at least one movable haptic cue is generated based on a haptically-augmented reproduction of the second scene of the video and a selection of a mode from a plurality of modes of the haptic feedback device.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “the haptic feedback generator is further configured to generate at least a haptically-augmented feature on the haptic feedback interface based on a selection of the augmented gaming mode”  and 16, “further generating, by the haptic feedback generator, at least a haptically-augmented feature on the haptic feedback interface based on a selection of the augmented gaming mode”. The closest prior art of record, Saboune et al. (US 2014/0267904), teaches a haptic feedback device (100) (see Fig. 1; [0024]) for providing haptic sensation ([0024]), comprising: a haptic feedback interface (143) (see Figs. 1, 3, 4; [0024, 0044]) that comprises a plurality of haptic elements (see [0044]); processing circuitry (140, 142) (see Fig. 1; [0048, 0049]) configured to detect (see [0006, 0029, 0030, 0031]) a plurality of different motion (see [0004, 0006, 0029, 0030, 0031]) associated with a plurality of objects (see . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICARDO OSORIO/Primary Examiner, Art Unit 2692